DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-10, 12-17, and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claim 1 recites “in response to the first instruction, setting a first flag of the processor to a first state and maintaining the first value at the processor, whereby the first flag indicates that the first portion of the first register is assigned to the zero value while storing the first value” and “in response to a second instruction, reading a second portion of the first register while suppressing transfer of the first portion of the first register to a memory responsive to the first flag of the processor having the first state”. Prior art such as JOFFE has been found to demonstrate that a dirty bit may be set for registers to suppress transfer of the data stored in the register; prior art such as SOLIHIN has been found to demonstrate that ‘dirty’ blocks may be associated as having a zero-value while being dirty, and prior art such as HAGIWARA has been found to demonstrate that a portion of a register may be accessed while another portion of the register is suppressed from being accessed.  Applicant’s remarks presented in the response filed entered 7 January 2022 on Pages 7-8 have been reviewed and found persuasive.  After re-review of cited prior art, prior art has not been found to anticipate or render obvious that the flag both (1) “indicates that the first portion of the first register is assigned the zero value while storing the first value” and (2) “reading a second portion of the first register while suppressing transfer of the first portion … responsive to the first flag”.  Independent Claim 8 and 14 and dependent Claims 2-7, 9, 10, 12, 13, 15-17, 19, and 20 recite similar features and found not to be anticipated or rendered obvious by prior art for similar reasons cited in conjunction with Claim 1.
The examiner would like to emphasize that while one or more reasons are offered below why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




(The rest of this page has been intentionally left blank)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137